May 07, 2010


Mr. Stuart Smith
Naman Howell Smith & Lee LLP
900 Washington Ave., Suite 700
P.O. Box 1470
Waco, TX 76703-1470
Ms. Julia Brooks Jurgensen
Beard Kultgen Brophy Bostwick Dickson & Squires, LLP
P.O. Box 21117
Waco, TX 76702-1117

RE:   Case Number:  08-0970
      Court of Appeals Number:  03-06-00211-CV
      Trial Court Number:  208,931-B

Style:      SCOTT AND WHITE MEMORIAL HOSPITAL AND SCOTT, SHERWOOD AND
      BRINDLEY FOUNDATION
      v.
      GARY FAIR AND LINDA FAIR

Dear Counsel:

      Today the Supreme Court of Texas issued an opinion and judgment in the
above-referenced  cause.   You  may  obtain  a  copy  of  the  opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Mr. Bruce       |
|   |Burleson        |
|   |Mr. Jeffrey D.  |
|   |Kyle            |
|   |Ms. Shelia      |
|   |Norman          |